Citation Nr: 1100867	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  05-32 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for chronic 
ptosis of the left eye, prior to June 1, 2006.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for chronic ptosis of the left eye, since June 1, 2006.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for left eye lid-blink dysfunction.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for left eye chronic blepharitis.

5.  Entitlement to an initial compensable evaluation for 
malignant melanoma at the temporal lateral canthus of the left 
eye.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Air 
Force from October 1953 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision issued by the 
United States Department of Veterans Affairs' Appeals Management 
Center (AMC) in Washington, DC.

The procedural history of these appeals is quite convoluted.  In 
a November 2004 decision, the Waco, Texas, Regional Office (RO) 
reduced the evaluation of the Veteran's service connected 
squamous cell carcinoma of the left eye from 100 percent to 0 
percent, effective from February 1, 2005.  The Veteran appealed 
the propriety of this reduction.

In a February 2008 decision, the Board remanded the issue of 
restoration of the total rating for squamous cell carcinoma of 
the left eye to the AMC for additional development. 

When the matter was returned to the Board in June 2009, the Board 
found the reduction from 100 percent to 0 percent proper, and 
confirmed the effective date of that reduction.  The Board at 
that time also granted service connection for chronic ptosis, 
chronic blepharitis, chronic lid-blink dysfunction, and malignant 
melanoma of the left eye, either as residuals of the squamous 
cell carcinoma of the left eye or as conditions secondary to it.  
It was necessary to assume jurisdiction over the claims of 
service connection because they were inextricably intertwined 
with the question of evaluation of current residuals of the 
squamous cell carcinoma of the left eye.

The Board additionally directed VA to schedule examinations to 
provide a proper basis for evaluation of these disabilities.  
This was not intended as an assumption of jurisdiction over the 
evaluation questions; it was addressed only in the Remand portion 
of the June 2009 Board decision.  Remands are not final 
determinations on the merits subject to appeal.  38 C.F.R. 
§ 20.1100(b).  It was instead in the nature of a referral for 
clearly necessary action inextricably intertwined with the 
Board's actions with regard to service connection of residuals of 
squamous cell carcinoma of the left eye.

In August 2009, the AMC issued a rating decision implementing the 
Board's orders of June 2009.  The Veteran submitted August 2009 
correspondence to VA expressing his disagreement with the 
assignment of noncompensable evaluations for the newly service 
connected disabilities.  Subsequently, the AMC issued a rating 
decision granting compensable evaluations for three of the 
conditions, and noted that this was only a partial grant of the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The AMC has treated the current appeal as a continuation of the 
Veteran's initial appeal of the November 2004 RO decision.  The 
Board did not intend such; the grants of service connection for 
residuals of and conditions secondary to squamous cell carcinoma 
of the left eye settled the questions properly before the Board 
as a result of the November 2004 reduction.  Unfortunately, the 
Board's attempt to ensure that the Veteran's disabilities were 
fully and fairly evaluated, by remanding for action instead of 
merely referring the matters, have resulted in some confusion.

The Veteran, however, properly recognized that the grant of 
service connection and assignment of noncompensable evaluations 
in August 2009 was a separate appealable decision, and he filed a 
timely notice of disagreement (NOD) with that decision regarding 
the newly assigned evaluations.

Although the AMC addressed the Veteran's correspondence in a 
November 2010 supplemental statement of the case (SSOC) and in a 
November 2010 rating decision, it incorrectly informed the 
Veteran of the procedural status of his claims by addressing them 
as part of the older appeal.  The Board regrets that its well 
intentioned actions may have lead to this result.

Further, the AMC has failed to address the Veteran's disagreement 
with the assignment of a noncompensable evaluation for malignant 
melanoma at the temporal lateral canthus of the left eye at all.

When an NOD has been filed with regard to an issue, and a 
statement of the case (SOC) has not been issued, the appropriate 
Board action is to remand the issue to the agency of original 
jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Given the confusion over the procedural status 
of the appeals, it is advisable to remand all the issues for 
issuance of an SOC clearly addressing them and informing the 
Veteran of the need to perfect the appeals, should he wish to do 
so.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 (2005); 
See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board regrets the additional delay, but the Veteran's due 
process rights must be respected.




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

Provide the Veteran a Statement of the Case 
which addresses the issues of 1) entitlement 
to an initial compensable evaluation for 
chronic ptosis of the left eye, prior to June 
1, 2006; 2) entitlement to an initial 
evaluation in excess of 20 percent for 
chronic ptosis of the left eye, since June 1, 
2006; 3) entitlement to an initial evaluation 
in excess of 10 percent for left eye lid-
blink dysfunction; 4) entitlement to an 
initial evaluation in excess of 10 percent 
for left eye chronic blepharitis; and 5) 
entitlement to an initial compensable 
evaluation for malignant melanoma at the 
temporal lateral canthus of the left eye.  

If  any appeal is perfected by a timely filed 
substantive appeal, the issue should be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
 Under 38 U.S.C.A. § 7252 (West2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



